DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2.	Claims 1-8 are currently pending for examination.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “traveling route setting unit configured to – corresponding to element 27 in Fig. 3”, “traveling route supply unit configured to – corresponding to element 29 in Fig. 3”, “information acquiring unit configured to – corresponding to element 31 in Fig. 3”, “determination unit configured to – corresponding to element 33 in Fig. 3”, “map information update unit configured to – corresponding to element 32 in Fig. 3” and “priority control unit configured to – corresponding to element 35 in Fig. 3” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2019/0382002) in view of Cao et al. (Cao; US 2019/0287400).
	For claim 1, Yamazaki discloses a parking assistance device comprising: 
	a traveling route setting unit configured to set a traveling route from a position of a vehicle having an automated driving function to a parking spot in a parking lot [E.g. 00321: a vehicle travel control system for a parking lot that controls traveling of a vehicle in a parking lot, the vehicle being configured to be externally controlled in its traveling. According to the vehicle travel control system for a parking lot, a vehicle that intends to enter a parking lot (which will hereinafter be referred to as “entering vehicle”), for example, lets an occupant get out of the vehicle at an entering/leaving gate of the parking lot, and, when receiving an instruction on a parking space from a management server configured to communicate with the vehicle, executes a process of parking in the parking space.]; 
	a traveling route supply unit configured to supply information indicating the traveling route set by the traveling route setting unit to the vehicle [E.g. 0035: management server 30 checks a parking status under its management and specifies one of empty parking spaces 12. Management server 30 generates route information indicating a route leading from entering/leaving gate 14 to specified empty parking space 12. The route information is expressed as, for example, a set of location coordinates arranged at given intervals on the route. Management server 30 has the radio communication function, and transmits the route information to a communication unit of the vehicle]; 
	an information acquiring unit configured to acquire situation information containing the position of the vehicle and a situation of the parking lot while the vehicle is traveling on the traveling route [E.g. 0053: Deriving unit 58 receives first distance 70 and second distance 72 of each parked vehicle 22, first distance 70 and second distance 72 being transmitted from second acquiring unit 56. Deriving unit 58 forms two routes between parked vehicles 22, of which first distances 70 and second distances 72 are acquired by second acquiring unit 56, and disabled vehicle 20. These two routes are formed in such a way as to branch into different directions to detour disabled vehicle 20. FIG. 4 shows first route 74 formed in such a way as to pass through the left side of disabled vehicle 20 and second route 76 formed in such a way as to pass through the right side of disabled vehicle 20. A parking status managed by management unit 42 may be utilized to form first route 74 and second route 76; 0054-0056]; and 
	a determination unit configured to determine whether the traveling route needs to be reset based on the situation information [E.g. 0053: Deriving unit 58 receives first distance 70 and second distance 72 of each parked vehicle 22, first distance 70 and second distance 72 being transmitted from second acquiring unit 56. Deriving unit 58 forms two routes between parked vehicles 22, of which first distances 70 and second distances 72 are acquired by second acquiring unit 56, and disabled vehicle 20. These two routes are formed in such a way as to branch into different directions to detour disabled vehicle 20. FIG. 4 shows first route 74 formed in such a way as to pass through the left side of disabled vehicle 20 and second route 76 formed in such a way as to pass through the right side of disabled vehicle 20. A parking status managed by management unit 42 may be utilized to form first route 74 and second route 76; 0082: entering vehicle 24 does not travel between parked vehicle 22 stopped in the parking area and disabled vehicle 20. In other words, entering vehicle 24 changes its route so as not to travel between parked vehicle 22 stopped in the parking area and disabled vehicle 20. For example, entering vehicle 24 changes its route to park in parking space 12 different from parking space 12 in which entering vehicle 24 is originally scheduled to park, 0054-0056], wherein 
	when the determination unit determines that the traveling route needs to be reset, the traveling route setting unit resets the traveling route based on the situation information, and the traveling route supply unit supplies information indicating the reset traveling route to the vehicle [E.g. 0053: Deriving unit 58 receives first distance 70 and second distance 72 of each parked vehicle 22, first distance 70 and second distance 72 being transmitted from second acquiring unit 56. Deriving unit 58 forms two routes between parked vehicles 22, of which first distances 70 and second distances 72 are acquired by second acquiring unit 56, and disabled vehicle 20. These two routes are formed in such a way as to branch into different directions to detour disabled vehicle 20. FIG. 4 shows first route 74 formed in such a way as to pass through the left side of disabled vehicle 20 and second route 76 formed in such a way as to pass through the right side of disabled vehicle 20. A parking status managed by management unit 42 may be utilized to form first route 74 and second route 76; 0082: entering vehicle 24 does not travel between parked vehicle 22 stopped in the parking area and disabled vehicle 20. In other words, entering vehicle 24 changes its route so as not to travel between parked vehicle 22 stopped in the parking area and disabled vehicle 20. For example, entering vehicle 24 changes its route to park in parking space 12 different from parking space 12 in which entering vehicle 24 is originally scheduled to park; 0054-0056].
	Yamazaki fails to expressly disclose that the determination unit is configured to determine that the traveling route needs to be reset when  the parking spot is occupied by another vehicle or  a state of a section closer to the position of the vehicle than the parking spot changes from an occupied state where the section is occupied by another vehicle to an empty state where the section is empty.
	However, as shown by Cao, it was well known in the art of parking assistance devices to include a determination unit configured to determine that a traveling route needs to be reset when  a parking spot is occupied by another vehicle or a state of a section closer to the position of the vehicle than the parking spot changes from an occupied state where the section is occupied by another vehicle to an empty state where the section is empty [E.g. 0076, 0122].
	It would have been obvious to one of ordinary skill in the art of parking assistance devices before the effective filling date of the claimed invention to modify Yamazaki with the teaching of Cao in order to enable adjusting the parking location when unexpected event happens so that the vehicle can park in the shortest possible time and thereby improve the overall parking system.
	For claim 2, Yamazaki discloses a map information update unit configured to update map information of the parking lot based on the situation information, wherein the determination unit is configured to determine whether the traveling route needs to be reset based on the updated map information [E.g. 0048, 0082, 0085].
	For claim 3, Yamazaki discloses wherein the map information update unit is configured to at least add a position of an obstacle to the map information based on the situation information [E.g. 0053-0056, 0082], or update the position of the obstacle in the map information based on the situation information.
	For claim 4, Yamazaki discloses wherein the traveling route setting unit is configured to set an optimum traveling route based on a predetermined criteria [E.g. 0082].
	For claim 5, Yamazaki discloses wherein the information acquiring unit is configured to acquire at least a part of the situation information from the vehicle [E.g. 0038, 0040].
	For claim 6, Yamazaki in view of Cao further discloses wherein the information acquiring unit is configured to acquire at least a part of the situation information from an infrastructure provided in the parking lot [Cao; 0007-0008, 0064, 0074, 0019].
	For claim 7, Yamazaki in view of Cao further discloses a priority control unit configured to determine which of the vehicle or another vehicle has priority in the traveling route [Cao; 0063-0064, 0009, 0017].
	For claim 8, is interpreted and rejected as discussed with respect to claim 1.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Shima et al. (US 2019/0337506)
	Horihata (US 2015/0247733)
	Penilla et al. (US Pat. No. 10,821,845)

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689